NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT


CEDRICK JUNIOR EMILCAR, JR.,                 )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-3692
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed October 31, 2018.

Appeal from the Circuit Court for Lee
County; J. Frank Porter, Judge.

Howard L. Dimmig, II, Public Defender, and
Kevin Briggs, Assistant Public Defender,
Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Cornelius C. Demps,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.




LaROSE, C.J., and CASANUEVA and ROTHSTEIN-YOUAKIM, JJ., Concur.